Citation Nr: 1701312	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  07-35 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to an effective date prior to June 18, 2013 for the grant of service connection for left lower extremity radiculopathy.

3.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy.  

4.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

5.  Entitlement to an initial evaluation in excess of 30 percent for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, and irritable bowel.

6.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability, prior to April 4, 2016, and in excess of 20 percent thereafter.

7.  Entitlement to an initial evaluation in excess of 10 percent for right knee strain.

8.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability.

9.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain.

10.  Entitlement to an initial evaluation in excess of 20 percent for left knee instability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and from August 1972 to July 1982.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Ina November 2013 rating decision, the RO, in pertinent part, granted service connection for a gastrointestinal condition, to include GERD, acid reflux, hiatal hernia, and irritable bowel (with a 30 percent disability rating effective January 22, 2007); lumbar spine degenerative disc disease, status post discectomy (claimed as discopathy L3-L4) (with a 40 percent disability rating effective July 13, 2006); and radiculopathy of left lower extremity with an evaluation of 20 percent effective June 18, 2013).  In November 2014, the Veteran filed a notice of disagreement as to the gastrointestinal disability and left lower extremity radiculopathy ratings; as well as, the effective date of the grant of service connection for the left lower extremity radiculopathy.  

In October 2014, the RO granted service connection for cervical strain (previously discopathy, cervical spine) (with an evaluation of 10 percent); radiculopathy of the sciatic and musculocutaneous nerves, right lower extremity (with an evaluation of 10 percent); and right and left knee strains (previously arthralgia of the right and left knees) (with evaluations of 10 percent each).  All grants were made effective January 17, 2014.  The RO also denied service connection for erectile dysfunction.  In October 2015, the Veteran filed a notice of disagreement as to these issues.

In February 2015, the Board remanded the November 2013 rating decision claims on appeal for further development.  The Board also determined that the claim for entitlement to service connection for a cervical spine disability, to include whether new and material evidence had been received to reopen the claim, had been rendered moot by the RO's grant of service connection (in an October 2014 rating decision) and dismissed that matter for lack of jurisdiction.  The Board also remanded the claim for an earlier effective date for the grant of service connection for service connection for a cervical spine strain.  

The Board notes that the RO fully granted the earlier effective date claim for the grant of service connection for a cervical spine disability, in a June 2015 rating decision, when it granted an effective date of July 13, 2006 (the date of claim).  The RO noted that the Veteran's representative had specifically requested the date of July 13, 2006 and that its grant of such an effective date was a full grant of that claim.  The Veteran has not appealed this decision.  As such, that matter is not before the Board.

In an April 2016 rating decision, the RO granted a 20 percent disability rating for cervical spine disability and a 20 percent disability rating for right lower extremity radiculopathy.  The RO also granted service connection for right and left knee instability (with a 20 percent and a 10 percent disability rating respectively).  The RO made each rating effective April 4, 2016.  The RO also issued an April 2016 statement of the case to address the increased rating claims of cervical strain, right lower extremity radiculopathy, right and left knee strains.  As well as, service connection for erectile dysfunction and right and left knee instability.  In June 2016, the Veteran filed a substantive appeal as to all of those issues.  

Finally, the Board notes that in an August 2016 rating decision, the RO determined that the appeal for increased benefits due to individual unemployability was a moot issue.  The RO noted that the Veteran has a combined 100 percent disability rating, from April 4, 2006.  The Board also notes that per the Veteran's April 2016 application for a TDIU, the Veteran had been employed until April 2016 and did not become too disabled to work until April 15, 2016.  The Veteran is not in receipt of 100 percent based on any one disability.

The issues other than for an earlier effective date for service connection for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On February 1, 2012, the Veteran made an initial complaint of left lower extremity radiculopathy.  


CONCLUSION OF LAW

The criteria for an effective date of February 1, 2012, and no earlier, for the grant of service connection for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 7105(b) (West 2014); 38 C.F.R. §§ 3.159, 3.400, 20.200, 20.202, 20.204, 20.302(b), 20.1103 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Board observes that the Veteran has appealed with respect to the propriety of the effective date assigned for the grant of service connection for left lower extremity radiculopathy.  VA's General Counsel has held that no VCAA notice is required for such a downstream issue. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, with regards to the earlier effective date claim, there is no outstanding information or evidence that would help substantiate the claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004). 

II. Earlier Effective Date Claim

In a November 2013 rating decision, the RO granted service connection for left lower extremity, effective June 18, 2013 (the date of a VA examination diagnosing such disability).  In a February 2015 statement, the Veteran's representative argued that an earlier effective date was warranted as radiculopathy is common secondary to lumbar spine degenerative disc disease, and service connection should be granted from the time that the Veteran first showed signs of radiculopathy - February 1, 2012 (based on a VA medical record from that date wherein the Veteran complained of bilateral sciatica).  

For disability compensation for service connection, unless the claim is received within one year of the Veteran's discharge, the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later." 38 C.F.R. § 3.400 (b)(2)(i). See also 38 U.S.C.A. § 5110 (a) ("Unless specifically provided otherwise . . . , the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."). 

In a July 13, 2006 report of contact, the Veteran requested service connection for a lower back condition.  Although the left lower extremity was not specifically mentioned in this claim, the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities of a disability of the spine are to be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1).  Because the Veteran's current left lower extremity radiculopathy has been determined to be a manifestation of his service-connected lumbar spine (see June 18, 2013 VA examination report), the Board finds that July 13, 2006, is also appropriately considered the date of claim for his left lower extremity radiculopathy.  

However, in looking at the record, there is nothing that can be construed as a formal or informal claim for service connection for left lower extremity radiculopathy prior to July 13, 2006.  The Board notes that in conjunction with a July 1982 back claim, no complaints of, or treatment for, left lower extremity radiculopathy was associated with the record.  Indeed, as noted above, the Veteran's representative has indicated that the first indication of left lower extremity radiculopathy occurred in February 2012, almost 30 years after the initial claim for service connection for the back.

Furthermore, the Board notes that the RO, in a May 1983 rating decision, denied service connection for a back disorder.  In December 1983, the Veteran filed a notice of disagreement with that decision.  The RO issued a statement of the case in February 1984; however, the Veteran did not file a substantive appeal.  As such, that denial is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d) 20.302, 20.1103.  

After the December 1983 denial became final, there are no written statements submitted by the Veteran as to the any sort of back or back related disorder, much less a communication that included an intent to apply for VA benefits, as is required for a claim under 38 C.F.R. § 3.155 (a), until July 2006.
 
Thus, the pertinent inquiry here hinges on identifying the date that entitlement arose for service connection for left lower extremity radiculopathy.  The Veteran stated that it was inappropriate for the RO to conclude that he first became entitled to service connection for left lower extremity radiculopathy on the date of the June 18, 2013 VA examination. Having carefully reviewed the record, and giving the Veteran the benefit of the doubt, the Board agrees. 

Namely, the February 1, 2012 VA medical record indicates a complaint of bilateral sciatica.  Later VA medical records; however, do not indicate such complaints.  For example, an April 12, 2013 VA medical provider determined that the bilateral lower extremities were intact on sensory examination and noted a negative straight leg raise test.                                                                                                                                                                                                                  

The June 18, 2013 VA examination however did find left lower extremity radiculopathy.  A September 12, 2013 VA medical record, however, noted intact neurologic examination to sensations sharp/dull, light touch, vibratory and proprioception, as well as, normal muscle strength of all major muscle groups.  The record thus is somewhat contradictory as to when the left lower extremity radiculopathy developed.  However, given the June 18, 2013 VA examination diagnosis and the February 1, 2012 complaint, the Board will give the Veteran the benefit of the doubt as to the existence of left lower extremity radiculopathy as of February 1, 2012.  Neither the Veteran nor his representative has argued that his left lower extremity radiculopathy pre-existed that date.  

As noted above, the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later." 38 C.F.R. § 3.400 (b)(2)(i). As service connection cannot be granted from prior to the existence of the disorder a date prior to February 1, 2012 is not possible.  

In conclusion, the Board finds that the Veteran is entitled to an effective date of February 1, 2012, for the grant of service connection for left lower extremity radiculopathy.  


ORDER

An earlier effective date of February 1, 2012, and no earlier, for the establishment of service connection for left lower extremity radiculopathy is granted.


REMAND

In the decision above, the Board granted an effective date of February 1, 2012 for service connection for left lower extremity radiculopathy.  The Board must return the increased rating claim for left lower extremity radiculopathy to the RO so that it can rate that disability in the first instance - to include for the period from February 1, 2012.  

In regards to all the claims, the AOJ associated additional VA medical records relevant to that claims following its issuance of a June 2015 supplemental statement of the case (SSOC) (as to the claims for increased ratings claims for a gastrointestinal disability and left lower extremity radiculopathy) and the April 2016 statement of the case (SOC)(as to the claims for an increased rating for cervical strain, right lower extremity radiculopathy, and the bilateral knees, as well as, service connection for erectile dysfunction).  Included in the additional records were August 2016 VA examinations for gastrointestinal disability and the service-connected lumbar spine disability (which included evaluations of the right and left lower extremity radiculopathy) as well as treatment records.  

Additionally, the Veteran last underwent VA examinations for the cervical spine in July 2014 and the knees in April 2016.  Unfortunately, since that time, the Court of Appeals for Veterans Claims (the Court) has determined that VA examinations must also describe both active and passive motion and weight-bearing and nonweight bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  As such, new VA examinations are necessary to address such criteria.  

Also, as to the claim for service connection for erectile dysfunction.  A July 2014 VA examiner found that this was less likely than that erectile dysfunction was related to his back issues.  It was more likely related to his other medication, to include his HCTZ/Lisinopril, and his history of hypertension and excessive weight (his BMI is 38).  In a July 2016 statement, the Veteran's representative raised a new theory of entitlement, claiming that "the examiner did not address the effects of any medications Veteran takes for his pain, nor did the examiner address, whether
Veteran's weight gain could be attributed to his service-connected neck, back, and knee conditions, which make it nearly impossible for Veteran to maintain an active lifestyle."  An addendum medical opinion is necessary to address these questions.

As this matter is being remanded, the RO should associate any unassociated VA medical records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain any unassociated VA medical records.

2.  Arrange for the Veteran to undergo a VA cervical spine examination to determine the current level of severity.

3.  Arrange for the Veteran to undergo a VA right and left knee examinations to determine the current level of severity.  

4.  Arrange for the July 2014 VA examiner who performed the male reproductive system conditions VA examination to provide an addendum medical opinion.  If that VA examiner is no longer available, arrange for another appropriate medical professional to provide an opinion.  The need for a new VA examination is left to the discretion of the VA medical opinion provider.

Following a review of the claims files, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have erectile dysfunction?  

(ii)  Is it at least as likely as not that any currently diagnosed erectile dysfunction caused OR aggravated by (i.e., permanently increased in severity beyond the natural progression) the service-connected disabilities?   The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.   

(iii)  The VA medical opinion provider should specifically addresses the representative's July 2016 statement wherein he argued that "the [July 2014] examiner did not address the effects of any medications Veteran takes for his pain, nor did the examiner address, whether Veteran's weight gain could be attributed to his service-connected neck, back, and knee conditions, which make it nearly impossible for Veteran to maintain an active lifestyle."  

The VA medical opinion provider should consider these contentions and determine whether (a) whether the medications that the Veteran's medications for his service-connected disabilities caused OR aggravated (i.e., permanently increased in severity beyond the natural progression) the Veteran's erectile dysfunction and (b) whether the Veteran's obesity was an intermediate step between the service-connected neck, back and knee disabilities and his erectile dysfunction.

A rationale is requested for any opinion given.  

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


